An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Cox on 6/4/21.

The application has been amended as follows: 

	Please cancel claims 4 and 19.
	In claim 9 please “, wherein the thermal interface material… at 25oC”.

The following is an examiner’s statement of reasons for allowance: For reasons of record the instant claims are neither taught nor suggested by the prior art.  For claims 2 and 17 it is the combination of components with the viscosity requirement as claimed that lends patentability.  For claim 10 it is the specific combination of the three conduct-ive fillers that lends patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3. 	Claim 2 is allowable. Claims 17, 18 and 20 to 22, previously withdrawn from con-sideration as a result of a restriction requirement, include all the limitations of an allow-able claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 10/7/20, is hereby withdrawn and claims 17, 18 and 20 to 22 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Mgm
6/4/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765